Citation Nr: 1332900	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  09-33 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD) prior to October 18, 2012, and to a rating in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from April 1983 until his retirement in August 2005.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The Veteran now lives in Texas and his claim is under the jurisdiction of the Waco, Texas RO.

In August 2013 the Veteran withdrew his request for a Board hearing.

The February 2008 rating decision granted service connection and a noncompensable rating for GERD effective from September 1, 2005.  A June 2009 rating decision determined that a 10 percent rating was warranted from September 1, 2005.  An October 2012 rating decision granted the Veteran an increased, 30 percent, staged rating, effective from October 18, 2012.
 
A review of the Veteran's virtual VA folder reveals that all documents in that folder have already been considered by the RO in adjudicating the Veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to an initial rating in excess of 10 percent for GERD prior to October 18, 2012, and to a rating in excess of 30 percent thereafter.  In April 2008 the Veteran submitted private treatment records relating to his treatment for GERD from a physician in Georgia.  These records showed continuing treatment for his GERD up to January 28, 2008.  The claims file contains no private records subsequent to that date.  However, the record indicates that the Veteran has received private treatment and an endoscopy since January 2008.
	
The Board notes that the Veteran now lives in Texas and he was provided a VA medical examination in Dallas, Texas in October 2012.  The VA examiner noted that the Veteran received treatment from Dr. Baker in Crowley (Texas) and treatment from a gastrointestinal physician in Burleson (Texas).  The VA examiner also indicated that the Veteran had undergone an upper endoscopy in 2009.  It is clear from the record that the Veteran has received private GERD treatment since January 28, 2008, and that no attempt has been made to obtain copies of these records.  These records should be obtained and considered in adjudicating the Veteran's increased rating claim.  See 38 C.F.R. § 3.159(c)(1).

The Veteran should be provided a new VA medical examination which considers the Veteran's private treatment records and which reports the current severity of the Veteran's GERD disability.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide information and a completed authorization release forms for all treatment for GERD symptoms since January 28, 2008.  This should include authorization for both his medical providers in Georgia and his current medical providers in Texas.  All records/responses received should be associated with the claims file.  All efforts to obtain the records should be fully documented, and all records and/or responses received should be associated with the claims file.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, inform the Veteran that he is ultimately responsible for providing the evidence.  See 38 C.F.R. § 3.159(e).  

2.  When the above actions have been accomplished, afford the Veteran a VA examination to determine the current severity of the Veteran's GERD disability.  The examiner is requested to record the Veteran's weight and to state whether it is as likely as not that the Veteran's symptoms are productive of severe impairment of health.

3.  Then, readjudicate the claim.  If the decision is not satisfactory to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


